Exhibit 10.1

SEPARATION AGREEMENT

This SEPARATION AGREEMENT (this “Agreement”), dated as of April 27, 2012, is
entered into by and between Victoria D. Harker (“Employee”) and The AES
Corporation (the “Company”).

W I T N E S S E T H

WHEREAS, Employee’s terms and conditions of employment with the Company and its
subsidiaries are governed by an employment agreement, dated as of December 29,
2008, between Employee and the Company (the “Employment Agreement”);

WHEREAS, effective as of May 7, 2012 (the “Resignation Date”), Employee will
resign from the position of Chief Financial Officer of the Company, resign from
all other officer positions that she has with or through the Company and its
subsidiaries, and resign from the boards of directors of any subsidiaries of the
Company on which she serves; and

WHEREAS, Employee will terminate her employment with the Company and all of its
subsidiaries, effective not later than August 10, 2012, it being understood that
either Employee or the Company may terminate Employee’s employment earlier than
August 10, 2012 by providing a notice of termination to the other party at any
time after June 10, 2012, which notice shall be effective no less than 15 days
prior to the effective date of such termination (the date of such termination,
the “Separation Date”); and

WHEREAS, for the avoidance of doubt, the Separation Date shall be a date no
earlier than June 25, 2012 and no later than August 10, 2012;

NOW, THEREFORE, in consideration of the premises, representations, covenants and
obligations herein contained, the Company and Employee hereby agree as follows:

1. Separation.

(a) Effective as of the Resignation Date, Employee shall no longer serve as the
Chief Financial Officer of the Company or otherwise as an officer of the Company
or as an officer or director of any of the Company’s subsidiaries. During the
period between the date of this Agreement and the Resignation Date, Employee
shall continue to perform her duties as directed by the Chief Executive Officer
of the Company.

(b) Effective as of the Separation Date, Employee shall resign as an employee of
the Company and each of its subsidiaries if her employment was not earlier
terminated by the Company or by reason of her death or Disability (within the
meaning of the Employment Agreement (“Disability”)). During the period between
the Resignation Date and the Separation Date, Employee will assist the Company
as may be reasonably requested by the Company’s Board of Directors, the
Company’s Chief Executive Officer or the Company’s General Counsel.

(c) Employee shall not hold herself out in any manner inconsistent with the
foregoing provisions of this Section 1.

2. Status of Employment Agreement. Except as provided in Section 1 above and
Section 3 below, the Employment Agreement shall remain in full force and effect,
including without limitation Sections 9,10, 11, 12, 17 and 18 thereof, which are
incorporated by reference herein.

3. Separation Payments and Benefits. Provided that (a) Employee does not resign
her employment before June 10, 2012, (b) Employee adheres to the terms of this
Agreement, (c) during the period beginning on the date of her separation from
service and ending forty-five (45) days thereafter, Employee (or her duly
authorized representative in the event of her death or Disability) executes and
does not revoke the release of



--------------------------------------------------------------------------------

claims attached hereto as Exhibit A (the “Release”), and (d) on or before the
Separation Date or her earlier death or Disability Employee commits no action
that would justify the termination of her employment for Cause within the
meaning of Section 7(c)(ii) of the Employment Agreement, Employee’s separation
from service on the Separation Date or upon her earlier death or Disability
shall be treated as a separation from service described in Section 8(e) of the
Employment Agreement without any requirement for a Notice of Termination as
otherwise provided in the Employment Agreement, and upon such separation from
service, Employee shall be entitled to payments and benefits in accordance with
Section 8(a) and Section 8(e) of the Employment Agreement, taking into account
the provisions of Sections 8(i), 11(g) and 19 of the Employment Agreement.

4. Consultation with Attorney/Voluntary Agreement. Employee acknowledges that
(a) the Company has advised Employee of her right to consult with an attorney of
Employee’s own choosing prior to executing this Agreement, (b) Employee has
carefully read and fully understands all of the provisions of this Agreement,
and (c) Employee is entering into this Agreement knowingly, freely and
voluntarily in exchange for good and valuable consideration, including without
limitation the obligations of the Company under this Agreement.

5. Assignment. This Agreement is personal to Employee and may not be assigned by
Employee, but any benefit conveyed to Employee pursuant to this Agreement shall
inure to the benefit of Employee and Employee’s heirs or beneficiaries. This
Agreement is binding on. and will inure to the benefit of, the Company, the
Released Parties (within the meaning of the Release) and their respective
successors and assigns.

6. Counterparts. This Agreement may be executed simultaneously in counterparts,
each of which shall be an original, but all of which shall constitute but one
and the same agreement. A faxed signature shall operate the same as an original
signature.

7. Enforceability. In the event that any one or more of the provisions of this
Agreement are held to be invalid, illegal or unenforceable, the remainder hereof
shall be equitably interpreted to give the fullest effect to the intent of the
parties.

8. No Oral Modification; No Waivers. This Agreement may not be changed orally,
but may be changed only in a writing signed by a duly authorized representative
of the Company and Employee. The failure of the Company or Employee to enforce
any of the terms, provisions or covenants of this Agreement will not be
construed as a waiver of the same or of the right of the Company or Employee to
enforce the same. Waiver by the Company or Employee of any breach or default by
another party to this Agreement of any term or provision of this Agreement will
not operate as a waiver of any other breach or default.

9. Entire Agreement and Third-Party Beneficiaries. This Agreement together with
the Employment Agreement sets forth the entire understanding between the Company
and Employee, and supersedes all prior agreements, representations, discussions,
negotiations and understandings, concerning the subject matter addressed herein.
The Company and Employee represent that, in executing this Agreement, each party
has not relied upon any representation or statement made by the other party,
other than those set forth herein and in the Employment Agreement, with regard
to the subject matter, basis or effect of this Agreement. Each subsidiary of the
Company is an intended third-party beneficiary of this Agreement.

10. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Virginia without
regard to its conflicts of law principles.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first set forth above.

 

VICTORIA D. HARKER /s/ Victoria D. Harker

 

THE AES CORPORATION /s/ Brian A. Miller Name:   Brian A. Miller Title:  
Executive Vice-President, General Counsel & Corporate Secretary

 

3



--------------------------------------------------------------------------------

Exhibit A

FORM OF RELEASE

RELEASE OF CLAIMS

In exchange for the payments and benefits to be provided pursuant to Section 3
of the Separation Agreement between Victoria D. Harker (“you) and The AES
Corporation (the “Company”), dated as of April 27, 2012 (the “Separation
Agreement”), you hereby agree as follows:

1. You hereby release the Company and all of its past, present and/or future
related entities, including but not limited to parents, divisions, affiliates
and subsidiaries, and each of their respective officers, directors,
stockholders, trustees, employees, agents, representatives, administrators,
attorneys, insurers and fiduciaries, and each of their respective predecessors,
successors and assigns, in their individual and/or representative capacities
(hereinafter collectively referred to as the “Released Parties”) from any and
all causes of action, suits, agreements, promises, damages, disputes,
controversies, contentions, differences, judgments, claims and demands of any
kind whatsoever (“Claims”) which you or your heirs, executors, administrators,
successors and assigns ever had, now have or may have against the Released
Parties, whether known or unknown to you, and whether asserted or unasserted,
(a) by reason of your employment and/or cessation of employment with the
Company, that involve facts which occurred on or prior to the date that you sign
this Release of Claims. Such released Claims include, without limitation, any
and all Claims under the Age Discrimination in Employment Act of 1967, as
amended by the Older Workers’ Benefit Protection Act of 1990, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1871, the Civil Rights Act of
1991, the Fair Labor Standards Act, the Family and Medical Leave Act of 1993,
the Americans With Disabilities Act, the Employee Retirement Income Security Act
of 1974 (including, without limitation, any claim for severance pay), the
Sarbanes-Oxley Act, the Dodd-Frank Wall Street Reform and Consumer Protection
Act, Virginia Human Rights Law and any and all other federal, state or local
laws, statutes, rules and regulations pertaining to employment (each as amended)
including but not limited to the laws of the United States and any other country
to the extent applicable; any and all Claims under state contract or tort law;
any and all Claims based on the design or administration of any Company employee
benefit plan (other than claims for welfare benefit payments with respect to
events occurring or expenses incurred prior to the date you execute this Release
of Claims) or program; (b) arising under any Company policy, procedure, or
employee benefit plan, including, but not limited to, the Employment Agreement
between you and the Company dated December 29, 2008 (your “Employment
Agreement”); (c) for wages, commissions, bonuses, continued employment with the
Company in any position, and compensatory, punitive or liquidated damages; and
(d) for attorneys’ fees and costs. Notwithstanding the foregoing, nothing
contained herein shall interfere with or waive: (i) your right to enforce the
Separation Agreement; (ii) your right to any amounts or any benefits (including,
without limitation, payments pursuant to the indemnification rights provided for
under Section 5(g) of your Employment Agreement, that either are intended to
survive your termination of employment or that arise or are payable after the
date that you execute this Release of Claims (together with any claims for
welfare benefit payments with respect to events occurring or expenses incurred
prior to the date you execute this Release of Claims your “Preserved Rights”));
or (iii) any rights that cannot be waived under applicable law.

2. Except for the payments and benefits set forth in Section 3 of the Separation
Agreement and your Preserved Rights, you (a) are not entitled to any other
payments or benefits from the Company or any of the other Released Parties, and
(b) will not seek or be entitled to obtain any personal recovery in any action
against the Company.

3. You have had forty-five (45) days to execute this Release of Claims from the
date you first received it. You then have seven (7) days following its execution
to revoke your consent to it.

 

4



--------------------------------------------------------------------------------

4. You (a) have been advised by the Company of your right to consult with an
attorney of your own choosing prior to executing this Release of Claims,
(b) have carefully read and fully understands all of the provisions of this
Release of Claims, and (c) are entering into this Release of Claims knowingly,
freely and voluntarily in exchange for good and valuable consideration,
including without limitation the obligations of the Company under the Separation
Agreement.

5. The validity, interpretation, construction and performance of this Release of
Claims shall be governed by the laws of the State of Virginia without regard to
its conflicts of law principles.

 

/s/ Victoria D. Harker Victoria D. Harker

DATE: April 27, 2012

 

5